Motion for reargument denied. Motion for a stay pending a direct appeal, or a petition to the Supreme Court of the United States for certiorari, granted. Motion to amend the remittiturs granted by adding thereto the following: Upon the appeals herein there were presented and necessarily passed upon questions under the Federal Constitution, viz., whether sections 6514 and 6515 of the Education Law, as construed and applied here, are violative of the due process clause of the Fourteenth Amendment. The Court of Appeals held that the rights of the petitioners under the Fourteenth Amendment of the Constitution of the United States had not been violated or denied. [See 305 N. Y. 89.]